Citation Nr: 9913858	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  92-54 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  

2.  The propriety of the initial 10 percent evaluation for a 
left knee strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to an increased rating for internal 
derangement of the right knee from 10 percent disabling.  In 
the same rating decision, the RO also denied entitlement to 
service connection for a left knee strain.  Thereafter, in 
September 1995, the RO granted the veteran entitlement to 
service connection for a left knee strain and assigned an 
initial 10 percent rating.  

The veteran's claims were initially before the Board in 
January 1993 and November 1996, at which time they were 
remanded for additional development.  

The issue of whether the initial 10 percent rating assigned 
for the veteran's left knee strain was proper will be 
addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1. The veteran had torn cartilage in his right knee 
surgically corrected.

2.  The veteran wears a right knee brace and has complained 
of his right knee moving and overextending; however, he does 
not have laxity in the right knee.  

3.  The veteran has full range of motion of his right knee 
and the veteran has pain on motion of his right knee during 
flare-ups and exacerbations, but such limitation of function 
is not equivalent to limitation of flexion to 30 degrees or 
extension to 15 degrees.    


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's right 
knee disability from 10 percent are not met. 38 U.S.C.A. § § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.71(a), Part 4, 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from 1975 reflect that the veteran 
underwent an operation when he was 10 years old in order to 
remove torn cartilage.  The veteran was seen during service 
with complaints of pain in his right knee.  The examiner's 
impression was internal derangement of the right knee.  The 
examiner recommended that the veteran be separated from 
service.  

A VA x-ray report of the veteran's knees was submitted from 
March 1989.  The report indicated that there was no evidence 
of arthritic change. 

A copy of a Workers' Compensation decision from the 
Department of Labor was submitted dated June 1989, along with 
copies of records considered in such decision.  It was 
decided that the veteran had not met his burden of proof in 
showing that he had suffered a traumatic injury to his right 
knee while working in August 1985.  

A VA Medical Center treatment record from December 1990 shows 
that the veteran described pain in his right knee.  
Examination showed that the veteran walked without a limp, 
but did wear a brace on both knees.  Examination showed no 
swelling or effusion, no increased warmth, no erythema, no 
crepitus, and no marked laxity.  The veteran had full range 
of motion.  Diagnoses were history of derangement of right 
knee, history of status/post semilunar cartilage removal 
right knee, and chronic knee pain and laxity.  

The veteran underwent a VA examination in February 1991.  He 
described pain in both knees.  Diagnosis was arthrotomy of 
the right knee, medial laxity, and degenerative joint disease 
right knee (x-ray negative). 

A VA Medical Center treatment record from March 1991 shows 
that the veteran was seen for his knees.  Examination showed 
no tenderness in either knee.  Range of motion testing was 0 
to 120 degrees for both knees.  

The veteran was afforded a hearing before the RO in August 
1991, a transcript of which has been associated with the 
claims folder.  The veteran indicated that he had fluid 
removed from both of his knees.  He stated that Dr. Spencer 
had been the one who operated on him when he was 10 years 
old.  He described taking pain medication.  He stated that he 
had a throbbing type of pain in his knees.  He testified that 
on occasions his knee would bend one way and then buckle on 
him backwards.  

A VA x-ray report was submitted from September 1991.  The 
examiner's conclusion was normal study.  

The veteran underwent a VA examination in September 1991.  
The veteran complained of increasing pain and aching of the 
right knee.  He reported popping in the right and left knee 
and aggravation of the right knee on kneeling, standing for 
long periods, or walking for extended distances.  He noted 
that running also aggravated the knees.  Examination of the 
right knee showed a non-tender scar.  There was crepitation 
felt within the soft tissue.  Full flexion and extension was 
possible.  Discomfort was noted on passive rotary movement 
and passive stretching of the medial collateral ligaments of 
the right knee.  There was slight laxity of the medial 
collateral ligaments of the right knee.  Under diagnosis, the 
examiner described a residual of an injury to the right knee, 
specifically right knee strain, associated with intermittent 
synovial irritation and synovitis of right knee, and laxity 
(slight) of medial collateral ligaments of right knee. 

The veteran was afforded a Board hearing in June 1992, a 
transcript of which has been associated with the claims 
folder.  The veteran testified that he had had fluid removed 
from his knees by Dr. Spencer in 1985 and 1986. 

Dr. H. N. S. submitted a report from an orthopedic 
consultation he conducted in April 1993.  The veteran walked 
normally with no apparent limping.  Examination of the right 
knee revealed a normal range of motion and no instability of 
collateral or cruciate ligaments.  There was a slight 
palpable effusion. There was no measurable atrophy of the 
thigh or calf muscles.  Reflexes, sensation, and motor power 
were normal in both lower extremities.  Diagnosis was post 
traumatic arthritis of the right knee. 

A VA x-ray report from March 1994 noted a routine examination 
of both knees and normal bones and joints.  

The veteran underwent a VA examination in March 1994.  He 
described bilateral knee pain with trouble walking, standing, 
climbing stairs, and sitting at times.  He also described 
trouble sleeping.  He indicated that his legs moved sideways 
and overextended and he had pain in the front of his knees 
and sides.  Examination showed that both knees were tender 
and that the patellas were mobile.  Extension was 180 degrees 
and flexion was 110 degrees for both knees.  There was no 
laxity in either knee.  The scar on the right knee was 
described as well-healed.  Diagnosis was post-operative right 
knee, internal derangement.

Copies of VA Medical Center treatment records were submitted 
from December 1985 to April 1997.  The veteran was seen in 
February 1997.  He complained of aches in his knees.  Range 
of motion was 0 to 130 degrees bilaterally.  His ligaments 
were stable.  X-rays showed positive varus knees, and slight 
medial joint space narrowing, and early degenerative joint 
disease.  Assessment was varus knees with complaints of 
diffuse knee pain secondary to early degenerative joint 
disease.  

The veteran was seen by a VA physical therapist in March 
1997.  The examiner was unable to comment on swelling 
secondary to the veteran wearing jeans.  Range of motion 
testing was within normal limits with slow, guarded motion 
into flexion.  Strength testing showed that right knee 
extension was within normal limits.  Under assessment, the 
examiner noted that the veteran expressed anger about an 
orthopedist forcing the veteran's knee into flexion beyond 
that which he desired.  The examiner further noted that the 
examination was difficult because the veteran was wearing 
jeans and a right knee brace under his jeans and also the 
veteran refused multiple tests/activities which would allow 
potential diagnostic benefits.  

In April 1997, the veteran called a VA physical therapist to 
say that he did not think that a follow-up visit was 
necessary.  He stated that his knees were back to where they 
normally were following a period of increased symptomatology.  

The veteran underwent a VA examination in October 1997.  The 
veteran described pain as well as effusions in his knees.  
The veteran wore a brace on the right knee.  Examination 
showed bilateral flexion to 135 degrees and bilateral 
extension to 0 degrees.  He did not have effusion or patellar 
grinds.  The examiner reviewed the x-rays and noted no 
abnormalities whatsoever, including no degenerative joint 
disease.  The examiner's final diagnosis was possible medial 
meniscal tear of the left knee, but otherwise no pathology. 

The veteran underwent a VA examination in June 1998.  The 
veteran described chronic bilateral knee pain over the past 
years, which he described as intermittent and associated with 
effusion of both knee joints.  When he got the increased 
effusion, he had limited range of motion and had the need to 
remove fluid from his right knee.  The veteran stated that 
with his private doctor, Dr. Spencer, he had fluid taken out 
from both knee joints.  He claimed to have pain in both 
knees, especially on walking for extended periods of time and 
while squatting or running up stairs.  He was undergoing leg-
strengthening exercises.  Examination showed a scar on the 
right knee but no evidence of effusion, swelling, or 
tenderness bilaterally.  There was no evidence of instability 
or crepitus and Grind sign and Lachman's sign were negative.  
Extension was 0 degrees and flexion was from 0-140 degrees 
bilaterally.  There was no limitation of motion due to pain 
and no evidence of easy fatigability, no incoordination, and 
no greater limitation on range of motion due to pain.  The 
examiner commented that the joint was prone to flare-ups and 
exacerbations.  The examiner's diagnosis was bilateral knee 
strain.  The examiner noted that the veteran reported that 
his joints had effusions from time to time and commented that 
with effusions it was likely that the chronic knee strain 
could cause synovitis and knee effusions.  The veteran 
claimed that when he got the effusions he was disabled and 
had limited range of motion.  The examiner commented that 
upon examination, however, there was no evidence of effusion 
and range of motion was full and free.  

In a letter dated June 1998, the veteran asserted that his 
June 1998 VA examination was not adequate.  He stated that he 
had fluid drained from his knee in the past, as recently as 
last year.  

In September 1998, the RO wrote the veteran a letter asking 
that he complete an authorization form in order that they 
could obtain the private treatment records from Dr. Spencer.  
However, no response was forthcoming from the veteran.

The veteran underwent a VA examination in September 1998.  
The veteran's description of his present knee pain was when 
it was good it was very good, and when it was bad, it was 
horrid.  The examiner sensed that it was unpredictable when 
the veteran was going to have bad knee pain as there were no 
particular aggravating or precipitating factors.  There was 
no weakened movement, excess fatigability, or incoordination 
of either the right or left knee.  The examiner stated that 
clearly pain during flare-ups could significantly limit 
function ability.  The examiner stated that any attempt to 
answer a question by history from the veteran was hindered by 
his circumstantiality and subjectivity.  The examiner noted 
that the veteran did not report any particular precipitants 
or aggravants of his episodic knee pain, including repeated 
use over a period of time of both knee.  The examiner said 
that any attempt to address those issues would be mere 
conjecture.  Diagnoses were post traumatic and post-surgery 
arthritis of the right knee and left patellofemoral syndrome.


Analysis

The veteran's claim for an increased rating for internal 
derangement of the right knee is well grounded, meaning 
plausible.  The evidence has been properly developed and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1998).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, then a 30 
percent rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, then a 20 percent rating 
is assigned.  When there is slight recurrent subluxation or 
lateral instability, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (1998).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (1998).

When semilunar cartilage has been removed and is symptomatic, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (1998).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1998).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1998).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5262 (1998).

As explained below, following a review of all the evidence of 
record, the Board concludes that the evidence does not show 
that the veteran's service-connected internal derangement of 
the right knee warrants assignment of greater than the 
current 10 percent evaluation.

The veteran's disability is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5259, for removal 
of semilunar cartilage.  This is the highest rating under 
this diagnostic code.  In order for the veteran to receive a 
20 percent rating under the related Diagnostic Code 5258, the 
evidence must show that the veteran has semilunar cartilage 
which is dislocated.  The evidence shows only that the 
veteran had torn cartilage at one time (prior to service), 
but that it was surgically removed.  As the evidence does not 
show that the veteran currently has dislocated cartilage, the 
veteran is not entitled to a 20 percent rating under 
Diagnostic Code 5258.  

As evidence has not been presented that the veteran has 
ankylosis of the right knee, he is not entitled to a higher 
rating under Diagnostic Code 5256.  

The evidence also does not show that the veteran is entitled 
to a higher rating than 10 percent under Diagnostic Code 5257 
for recurrent subluxation or lateral instability.  In order 
for the veteran to obtain a higher rating of 20 percent under 
Diagnostic Code 5257, the evidence must show that the veteran 
has moderate recurrent subluxation or lateral instability.  
In this instance, the evidence does not show that his 
subluxation or lateral instability is moderate.  At the 
veteran's March 1994 VA examination, there was no laxity in 
the right knee.  In February 1997, when the veteran was seen 
at the VA Medical Center, the veteran's ligaments were 
stable.  At the veteran's October 1997 VA examination, his 
ligaments were intact and he did not have patellar grinds.  
At his June 1998 VA examination, there was no evidence of 
instability or crepitus and his Grind sign and Lachman's sign 
were negative.  It is true that the veteran said at his March 
1994 VA examination that his right leg moved sideways and 
overextended.  Also, the evidence consistently shows that the 
veteran wears a knee brace.  It is also true that slight 
laxity of the medial collateral ligaments of the right knee 
was noted at a September 1991 VA examination.  However, the 
totality of the evidence, and in particular, the most recent 
examination findings have not shown moderate subluxation or 
lateral instability which is required for an increased rating 
to 20 percent.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  However, the 
rating criteria in Diagnostic Code 5257 do not include loss 
of range of motion.  Therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable in considering 
a higher rating under Diagnostic Code 5257. See Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996). 

The veteran is also not entitled to a rating higher than10 
percent when considering his disability under the diagnostic 
codes pertaining to limitation of motion of the knee. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  Flexion 
has to be limited to 30 degrees or extension to 15 degrees in 
order for the veteran to be assigned a 20 percent rating 
under Diagnostic Codes 5260 or 5261 and such findings have 
not been presented.  Specific range of motion testing showed 
that at the October 1997 VA examination, flexion was 135 
degrees and extension 0; at the June 1998 VA examination, 
flexion was 140 degrees, and extension was 0; and at the 
September 1998 VA examination, it was noted that the veteran 
had normal range of motion.  

Even when considering DeLuca, the veteran is not entitled to 
a higher rating based on limitation of motion due to pain.  
At the veteran's June 1998 VA examination, the examiner 
stated that there was not limitation of motion due to pain 
and no evidence of easy fatigability, no incoordination.  At 
the September 1998 VA examination, the veteran was pain-free 
and there was no weakened movement, excess fatigability, or 
incoordination.  

The veteran can also receive an increased rating if the 
evidence shows that his motion is limited due to pain when 
the knee is used over a period of time or during flare-ups.  
There is no question that the veteran has pain and that his 
motion is limited when his right knee is used over a period 
of time or during flare-ups.  He has constantly described 
during pain during flare-ups and exacerbations.  However, it 
must be determined whether any such limitation due to pain is 
the equivalent of limitation of flexion to 30 degrees or 
extension to 15 degrees (criteria for a 20 percent rating.)  
The examiner in September 1998 indicated that an attempt to 
answer such question by history from the veteran was hindered 
by the veteran's circumstantiality and subjectivity and that 
any attempt to address those issues would be mere conjecture.  

The examiner in September 1998 was asked to comment on the 
limitation of motion due to pain on use or during flare-ups, 
but could not do so.  Thus, there has been no positive 
evidence that the veteran's painful motion when the right 
knee is used over a period of time or during flare-ups is the 
equivalent of limitation of flexion to 30 degrees or 
extension to 15 degrees.  Even conceding that there is 
limitation of motion on repeated use or during flare-ups, the 
fact that the veteran's limitation of motion noted at his VA 
examinations does not even rise to the level of a 
noncompensable rating weighs heavily against a finding that 
the limitation of motion on repeated use or during flare-ups 
would be the equivalent of limitation of motion necessary to 
receive a 20 percent rating.  Thus, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating in this case, 
and the veteran is not entitled to an increased rating under 
either Diagnostic Codes 5260 or 5261.  

There are notations in the record that the veteran has 
arthritis of the right knee.  At the veteran's September 1998 
VA examination he was diagnosed with post traumatic and post-
surgery arthritis.  At the VA Medical Center in February 
1997, it was noted that x-rays showed early degenerative 
joint disease.  Also, in April 1993, Dr. H. N. S. diagnosed 
the veteran with post-traumatic arthritis of the right knee.  

The VA's General Counsel issued a precedent opinion to the 
effect that, "A claimant who has arthritis and instability 
of the knee may be rated separately under diagnostic codes 
5003 and 5257." VAOGCPREC 23-97 (July 1, 1997).  However, in 
the current case, the veteran is not entitled to a separate 
rating for arthritis since he is not service-connected for 
arthritis.  He is merely service-connected for internal 
derangement of the right knee.  

Based on the foregoing, the veteran's internal derangement of 
the right knee is appropriately evaluated as 10 percent 
disabling.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5257, 5259, 5260, 5261 (1998).  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine whether the 
veteran's right knee disability had increased in severity 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case, but also 
considered previous VA examinations as well as statements 
made by the veteran.  Efforts were made to obtain records 
from Dr. Spencer which showed fluid being drained from Dr. 
Spencer.  However, the veteran did not respond to requests by 
the RO to compete an authorization form to obtain such 
records.   The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  




In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The issue on appeal is whether the initial 10 percent rating 
assigned for a left knee strain was proper.  However, the 
veteran has also filed an informal claim for entitlement to 
service connection for a torn left meniscus (Dr. H. N. S. 
diagnosed the veteran with tear of the medial meniscus left 
knee in April 1993 and a VA examiner in October 1997 
diagnosed the veteran with possible medial meniscal tear of 
the left knee).  





In September 1995, service connection was granted for "left 
knee strain" only.  The vague grant of service connection 
provides no guidance on whether the veteran's torn meniscus 
is part of the service-connected disability.  Apparently it 
is not.  

As the claim has been presented to the Board, it includes an 
informal claim for torn left knee meniscus cartilage.  The 
issue of entitlement to service connection for a torn left 
knee meniscus cartilage has not been developed, but it is 
inextricably intertwined with the issue of whether the 
initial 10 percent rating for a left knee strain was proper. 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Holland v. 
Brown, 6 Vet.App. 443 (1994).  The question of whether the 
initial 10 percent rating assigned for the veteran's left 
knee strain was proper can not be decided until the issue of 
service connection for a torn left meniscus is resolved.  
Because the decision on the issue of entitlement to service 
connection for a torn left knee meniscus might change the 
outcome of the veteran's claim about the propriety of the 
initial 10 percent rating for left knee strain, the veteran's 
claim needs to be remanded in order to develop the 
inextricably intertwined claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should develop the veteran's 
claim of entitlement to service 
connection for a torn left knee meniscus.  
The RO should take all steps to develop 
the veteran's claim including scheduling 
a VA examination if necessary.  If the 
RO's determination is negative, the 
veteran and his representative must be 
informed of the veteran's appellate 
rights and notified of all requirements 
for completing an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(1998).   These requirements include a 
timely notice of disagreement, a 
statement of the case, and a timely 
substantive appeal.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
strain that have not already been 
associated with the claims folder. 

3.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim of whether the initial 10 
percent rating assigned for the veteran's 
left knee strain was proper.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case and they should be 
given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

